Citation Nr: 0023081	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-01 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from September 1968 to 
September 1970.  This appeal comes before the Board of 
Veterans' Appeals (Board ) from an April 1998 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The Board notes that the appellant had previously perfected 
an appeal of a January 1997 rating decision which addressed 
the issue of entitlement to an increased rating for PTSD.  In 
July 1997, the appellant withdrew the appeal of this issue.  
In April 1998, the appellant's representative filed a notice 
of disagreement with regards to the issue of increased rating 
for PTSD.  As there was no prior rating decision (which was 
not a final decision), and since the prior appeal had been 
withdrawn, this document was construed by the RO, and is 
being construed by the Board, as a new claim for an increased 
rating.    

The issues of service connection for a left ear hearing loss 
and tinnitus were also previously perfected for appeal.  The 
appeal was withdrawn and later, service connection was 
awarded by the RO.  Thus, these issues are no longer before 
the Board.

FINDING OF FACT

The appellant's PTSD is primarily manifested by occupational 
and social impairment with deficiencies in most areas due to 
such symptoms as suicidal ideation, impaired impulse control, 
neglect of personal appearance and hygiene,  difficulty in 
adapting to stressful circumstances, and inability to 
establish and maintain effective relationships.
 


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part IV, Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim for an increased 
rating is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(b) (West 1991).  That is, his assertion that his 
disability has worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  When all the evidence is assembled, 
the determination must then be made as to whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The severity of the appellant's PTSD can be ascertained by 
application of the criteria set forth under 38 C.F.R. Part 
IV, DC 9411 (1999).  The following rating criteria apply to 
DC 9411:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

38 C.F.R. Part IV, DC 9411 (1999).

The Board has considered the evidence of record and the 
applicable laws and regulations and finds that a 70 percent 
rating is warranted in this case.  The record indicates that 
the appellant's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas due to such 
symptoms as suicidal ideation, impaired impulse control, 
neglect of personal appearance and hygiene,  difficulty in 
adapting to stressful circumstances, and inability to 
establish and maintain effective relationships.  

The record indicates that in February 2000, he was 
hospitalized for suicidal ideation and plan.  His insight and 
judgment were grossly impaired and he had poor impulse 
control.  He was also disheveled.  A January 1999 treatment 
note indicates that his inability to work in his business had 
diminished such that he no longer drew a paycheck and turned 
over the day to day operation of his business to his two 
sons.  This decision was based on his chronic inability to 
maintain interpersonal contacts with others needed to run his 
business.  A February 1999 evaluation report conducted by his 
treating physician indicates that he was severely impaired in 
his ability to relate to others, that his ability to respond 
appropriately to supervision and customary work pressures was 
totally incapacitating, and that his estimated degree of 
deterioration in his personal habits was severe.  A February 
1999 examination report indicates that he avoided situations 
which brought about his angry outbursts, such as driving.  
(It is noted that in September 1996, he reported angry 
outbursts while driving, to the point that he almost got into 
fights because of his behavior.)  A treatment note dated in 
January 1998 indicates that his sensitivity and reactivity to 
stress remained so frightening that he often stayed at home 
because of his reaction to other drivers and his inability to 
deal effectively with the problems associated with running 
his business.  The Board finds that these symptoms are 
consistent with the criteria required for a 70 percent 
rating; therefore, an increased rating award is warranted.

The Board does not find that a rating higher than 70 percent 
is warranted under the schedular criteria under DC 9411.  
First, it is noted that gross impairment in thought processes 
or communication is not shown.  During his February-March 
2000 hospitalization, he was found to be alert, oriented, and 
cognitively intact.  A VA examination report dated in 
February 1999 indicates that his cognitive functions were 
considered within normal limits.  He was cooperative during 
the examination and had no difficulties relating his 
emotional symptoms.  Treatment records dated in 1998 and 1999 
indicate good communication with the therapists and no 
evidence of gross impairment of thought processes.  

In addition, the record does not show persistent delusions or 
hallucinations.  His hospital report from February/March 2000 
indicates that he was not psychotic.  Neither the current 
treatment records nor the February 1999 VA examination report 
persistent delusions or hallucinations.  As for grossly 
inappropriate behavior, the Board notes that he does have 
impaired impulse control; however, the record shows that he 
is well aware of this problem and is able to stay away from 
situations which may result in explosive behavior.  That is, 
he is able to understand and do whatever is necessary to 
avoid situations which may potentially result in 
inappropriate behavior.  Also, hospitalization and treatment 
records show, in essence, that he was cooperative and able to 
communicate in an appropriate manner.  The Board also notes 
that in February 2000, he was suicidal, had grossly impaired 
judgment, and was assigned a GAF of 25 upon admission to the 
hospital.  However, he was stabilized during hospitalization, 
and upon release, was not suicidal (or homicidal).  Also, 
prior treatment and examination reports do not report 
evidence which would tend to indicate persistent danger of 
hurting self or others.  

With regards to intermittent inability to perform activities 
of daily living, the Board notes that during his recent 
hospitalization, he was found to be disheveled.  It is also 
noted that several treatment records in 1997 indicate that he 
was unshaven.  On one occasion (October 1997), it was noted 
that he continued to come to his appointments unshaven and 
with questionable hygiene.  It appears, however, that this 
was unusual behavior for him and that these occurred during 
periods of severe stress due to personal and business 
problems.  A June 1997 treatment record indicates that he was 
unshaven and disheveled which was unusual.  He had reportedly 
had a bad weekend after finding out about certain activities 
that his son was conducting in his business.  A December 1997 
treatment record indicates that he appeared better groomed 
and clean shaven; he indicated that things were going okay at 
home.  During his hospitalization in 2000, he was reportedly 
severely depressed due to family conflicts and other personal 
circumstances; he indicated that he did not have the desire 
to shave.  Current treatment records and evaluation reports 
do not show evidence of inability to perform activities of 
daily living (e.g., minimal hygiene).  

With regards to disorientation or memory loss for names and 
occupation, the record also fails to show this.  Again, 
medical records show that he is oriented, that he has had 
some involvement in his business (although it is run by his 
sons), that he is well-aware of the activities within his 
business, as well as the actions of his family members, 
showing concern for their behavior and well-being.  Thus, the 
Board concludes that the evidence of record does not show 
that he has met the criteria for a 100 percent evaluation 
under DC 9411; accordingly, a 70 percent rating, but no 
higher, is assigned for PTSD.  In making this determination, 
the Board has reviewed the appellant's medical history, but 
finds that the present level of disability is of primary 
concern and as such, the most probative evidence is that 
which has been developed immediately prior to and during the 
pendency of the claim on appeal.   See Francisco v. Brown, 7 
Vet. App. 55 (1994).
 

ORDER

A 70 percent rating for PTSD is granted, subject to the 
criteria which govern the payment of monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

